EXHIBIT 10.2


Approved By Board of Directors
June 27, 2007


NATIONAL PENN BANCSHARES, INC.
EXECUTIVE INCENTIVE PLAN


AMENDMENT AND RESTATEMENT - 2007




The National Penn Bancshares, Inc. Executive Incentive Plan is hereby amended
and restated in its entirety as follows:


Since formation, National Penn Bancshares, Inc. ("NPB"), as a holding company
for National Penn Bank (the "Bank"), has maintained in effect the executive
incentive plan originally adopted by the Bank on July 26, 1978. NPB now desires
to amend and restate the terms of the plan in a written document as set forth
herein effective January 1, 2007.


The National Penn Bancshares, Inc. Executive Incentive Plan (the "Plan") is a
variable award compensation arrangement for selected members of executive
management. The purpose of the Plan is to motivate executives to meet and exceed
established financial goals and to promote a superior level of performance
relative to competitive banking institutions. Through payment of incentive
compensation beyond a salary, the Plan provides reward for meeting and exceeding
the established financial goals as well as recognition of individual
achievements for certain Participants.


1.           Definitions. The following terms have the meanings specified below,
unless the context in which they are used otherwise requires:


(a)           "Affiliate" means any corporation which is included within a
"controlled group of corporations" including NPB, as determined under Section
1563 of the Internal Revenue Code of 1986, as amended ("Code").


(b)           "Award" means the "Cash Award" and the "Matching Deferral" a
Participant may earn in a Plan Year.


(c)           "Cash Award" means the amount payable to a Participant in cash
within 75 days of the close of the Plan Year in which it is earned.  It consists
of the NPB performance award determined under Paragraph 3 and Schedule B and the
individual performance award determined under Paragraph 4 and Schedule B.


(d)           “Cause” means any of the following:


(i)  A Participant’s conviction of, or plea of guilty or nolo contendere to, a
felony or a crime of falsehood or involving moral turpitude; or


(ii)  The willful failure by a Participant to substantially perform his or her
duties to NPB or any Affiliate which is his or her Employer at any particular
time, other than a failure resulting from the Participant’s incapacity as a
result of disability, which willful failure results in demonstrable material
injury and damage to NPB or the Affiliate Employer.  Notwithstanding the
foregoing, a Participant’s employment shall not be deemed to have been
terminated for Cause if such termination took place as a result of:


(1) Questionable judgment on the part of the Participant;
 
 

--------------------------------------------------------------------------------


 
(2) Any act or omission believed by the Participant in good faith to have been
in or not opposed to the best interests of NPB or Affiliate which is his or her
Employer at the time; or
 
(3) Any act or omission in respect of which a determination could properly be
made that the Participant met the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the By-laws of NPB
or the laws of the Commonwealth of Pennsylvania, or the directors’ and officers’
liability insurance of NPB or any Affiliate which is the Participant’s Employer
at the time of such act or omission, in each case as in effect at the time of
such act or omission.


 
(e)
"CEO" means the Chief Executive Officer of NPB.



 
(f)
"Change in Control or Ownership" means any of the following:



(i) a change in ownership of NPB, which is deemed to occur when an acquisition
by any one person, or more than one person acting as a group (as defined in 26
CFR 1.409A-3(i)(5)(v)(B)) acquires ownership of stock of NPB that taken together
with  stock held by such person or group constitutes more than 50% of the  total
voting power or  total fair market value of NPB's stock then outstanding;
 
(ii) a change in the effective control of NPB, which is deemed to occur when (A)
any one person, or more than one person acting as a group (as determined under
26 CFR 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the twelve-month
period ending on the most recent acquisition by such person or group) ownership
of the stock of NPB possessing 30%  or more of the total voting power of such
stock or (B) a majority of NPB's Board of Directors is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board of Directors prior to the date of election; or


(iii) a change in the ownership of a substantial portion of NPB's assets, which
is deemed to occur on the date that any one person or more than one person
acting as a group (as determined under 26 CFR 1.409A-3(i)(5)(v)(B)) acquires (or
has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group) assets from NPB that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of NPB immediately prior to such acquisition or
acquisitions.


The existence of any of the foregoing events shall be determined based on
objective standards and in complete accordance with the requirements of Section
409A of the Code and 26 CFR 1.409A-3(i)(5) so that any accelerated distribution
resulting from a Change in Control or Ownership does not result in a violation
of Section 409A of the Code.


(g)           "Committee" means the Compensation Committee of the Board of
Directors of NPB.


(h)           "Employer" means NPB or the Affiliate which employs the
Participant.


(i)           "Individual Award Fund" or "Fund" means the pool of funds
generated, based on the formula established by the Committee that may, but is
not required to be, distributed to Plan Participants as individual performance
awards.


(j)            "Matching Deferral" means the amount determined and approved by
the Committee, expressed as a percentage of an annual Cash Award received by a
Participant under this Plan.


(k)           "Participant" means an officer or employee of NPB or an Affiliate
who is designated by the CEO and approved by the Committee for participation in
the Plan for the relevant Plan Year, or a person who was such at the time of his
(i) retirement or other voluntary termination of employment, in either case
after attaining age 60, (ii) death, (iii) disability, or (iv) involuntary
termination of employment not for “Cause,” and who retains, or whose
beneficiaries obtain, benefits under the Plan in accordance with its terms.
 
 

--------------------------------------------------------------------------------


 


 
(l)
"Plan Year" means the calendar year.



(m)           "Tax Deferral" means that portion of the Cash Award payable to a
Participant under the Plan which the Participant elects, pursuant to Schedule C
attached hereto and made a part hereof, to defer payment in accordance with the
Plan.




 
2.
Plan Participation.



(a)           To be eligible for an Award under this Plan for a Plan Year, a
Participant must be in the active full-time service of NPB or an Affiliate at
the close of the Plan Year and continue to be employed as of the Cash Award
payment date for the Plan Year, unless employment has terminated earlier due to
(i) retirement or other voluntary termination of employment, in either case
after attaining age 60, (ii) death, (iii) disability, or (iv) involuntary
termination of employment not for “Cause.”


(b)           Prior to January 31 of each Plan Year, the CEO shall recommend to
the Committee, in writing, the persons whom the CEO recommends be Participants
for such Plan Year. The Committee shall meet as soon as practicable thereafter
and act upon the recommendations of the CEO. Those Participants approved by the
Committee shall be entitled to participate in the Plan for such Plan Year.


(c)           Each year, the Committee shall classify the Participants into
varying participation levels, as specified on Schedule A attached to this Plan,
and shall specify defined Cash Award formulae for each category. Participants
and their participation level will be listed on Schedule A attached to this
Plan. This schedule will be revised each year, as appropriate.


(d)           At the Committee’s discretion, the Committee may act upon the
recommendation of the CEO (or concerning CEO participation, on their own
behalf), to remove a Participant from the Plan during a Plan Year.


3.           Company Performance Goals.


(a)           Performance goals and appropriate financial thresholds shall be
established each Plan Year by the Committee prior to February 15th of that Plan
Year. The established goals shall relate to the financial performance of NPB or
an Affiliate or unit thereof.


(b)           The performance goals for a Plan Year will be shown on Schedule B
attached to this Plan. This schedule shall be revised each year, as
appropriate.  There may be multiple goals and each goal may be weighted
differently in the award calculation.


(c)           Each Participant will be in a performance goal level which has a
threshold, target, and optimum performance award amount with related company
performance measures.  Company performance falling between threshold and target
and target and optimum will be interpolated. Company performance above optimum
will create higher performance award amounts which are increased at a rate which
is one-half the rate of increased award between target and optimum.  Additional
performance points between the threshold and optimum may also be established for
varying business conditions.
 
 
 

--------------------------------------------------------------------------------


 
(d)           An Award to a Participant is conditioned on the satisfactory
performance of such Participant, as determined by the Committee in its sole
discretion.


4.           Individual Performance Awards.


The Fund for a Plan Year for individual performance awards shall be determined
annually and be reflected in the completed Schedule B for that Plan Year.
Individual performance goal payments are in addition to NPB performance portion
of the Cash Award.   The Committee, in its discretion, may distribute all, a
portion or none of the Fund for a particular Plan Year.


5.           Distribution of Awards.


(a)           Cash Awards to Participants not deferred pursuant to Subparagraph
(b) below shall be payable in cash as soon as practicable after the close of the
Plan Year, but in any event not later than March 15th following the close of the
Plan Year.  Appropriate tax withholdings will be made through the payroll
system.


(b)           Participants may elect to have the payment of all or a portion of
their Cash Awards deferred, i.e., the Tax Deferral amount. Such election shall
be made before the beginning of the relevant Plan Year and shall be in the form
of Schedule C attached to this Plan. The Committee shall cause an account to be
established on the Employer's books for each Participant who elects a deferral
(the "Individual Tax Deferral Account"). The Account shall be credited, as of
the last day of each calendar quarter, with interest calculated at the rate paid
on the National Penn Investors Trust Company Money Market account for such
quarter. For the quarter of deferral, the credit shall reflect deferral from
January 1st. For the quarter of payment, no credit shall be made.


(c)           (i) The Committee shall cause an account to be established on the
Employer's books for each Participant (the "Matching Deferral Account"), with
subaccounts for each Plan Year, and shall credit annually the Matching Deferral
Account with an amount equal to the Matching Deferral of such Participant for a
Plan Year. The Matching Deferral Account shall be credited, as of the last day
of each calendar quarter, with interest calculated at the rate paid on the
National Penn Investors Trust Company Money Market account for such
quarter.  For the quarter of deferral, the credit shall reflect deferral from
January 1st. For the quarter of payment, no credit shall be made.


(ii) A Participant’s Matching Deferral subaccount established for a particular
Plan Year shall vest  on the last day of the fifth Plan Year following the Plan
Year for which  it was credited (A) if such Participant is still employed by NPB
or an Affiliate on the last day of such fifth Plan Year following crediting or
(B) if on or prior to the last day of such fifth Plan Year following crediting,
such Participant (1)has retired or otherwise voluntarily terminated employment,
in either case at or after attaining  age 60 or later, (2) has died, or (3) has
been involuntarily terminated as an employee by NPB or an Affiliate not for
“Cause.” In addition, the Employer shall credit such Participant's vested
Matching Deferral subaccount for that Plan year with an additional amount equal
to the amount of that Matching Deferral plus interest.  A Participant shall
forfeit any Matching Deferral subaccount that does not vest on the last day of
the fifth Plan Year following the Plan Year for which it was credited.


(iii) For purposes of this subparagraph 5(c), a Participant shall be deemed to
be still employed by NPB or an Affiliate as of the last day of any Plan Year on
which a balance exists in such Participant's Matching Deferral Account if such
Participant is no longer then performing services on behalf of NPB or such
Affiliate as a result of such Participant's disability.  For purposes this
provision, a Participant shall be deemed to have terminated service due to
disability if the Participant qualifies for disability benefits under his
Employer's long term disability benefit plan.
 
 
 

--------------------------------------------------------------------------------






6.           Payment of Mandatory and Tax Deferral Amounts.


(a)           After a Participant’s Matching Deferral subaccount has become
vested and has been credited with the additional amount required by subparagraph
5(c)(ii), the total amount vested as of the close of that fifth Plan Year shall
be paid out in cash to the Participant as soon as practicable after the close of
the Plan Year, but in any event not later than February 15th following the close
of the Plan Year.


(b)           In the event of a Participant’s death, any Cash Award not yet
paid, plus all deferred amounts, including the additional amount required by
subparagraph 5(c)(ii) for all prior Plan Years, shall be paid, within thirty
(30) days of the last day of the calendar quarter during which the Participant’s
death occurred, to the Participant’s designated beneficiary under the Employer’s
group life insurance plan or, in the absence of a valid designation, to the
Participant’s estate.


(c)           The amount credited to a Participant's Individual Tax Deferral
Account shall be paid to such Participant in one lump sum or in annual
installments. The actual manner of distribution will be in accordance with the
Participant's election made in conjunction with the deferral election, the form
of which is attached hereto as Schedule C. If a Participant elects installment
payments, the amount of each installment shall be determined by dividing the
Account balance as of the preceding December 31st by the number of payments
remaining to be made, including the current payment.


7.           Funding.


(a)           Deferred obligations under the Plan shall be paid from the general
assets of NPB or an Affiliate.


(b)           NPB, or an Affiliate, in its sole discretion, may earmark assets
or other means to meet the deferred obligations under the Plan. Any assets which
may be earmarked to meet NPB's or an Affiliate's deferred obligations under the
Plan shall continue for all purposes to be part of the general funds of NPB or
an Affiliate and no person other than NPB or the Affiliate shall by virtue of
the provisions of the Plan have any interest in such assets. To the extent a
Participant or his beneficiary acquires a right to receive deferred payments
from NPB or an Affiliate under the Plan, such right shall be no greater than the
right of any unsecured general creditor of NPB or an Affiliate.


(c)           Nothing contained in the Plan and no action taken pursuant to the
provisions of the Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between NPB or an Affiliate and a Participant
or any other person.


8.           Plan Administration.


(a)           The Committee shall, with respect to the Plan, have full power and
authority to construe, interpret and manage, control and administer the Plan,
and to pass and decide upon cases in conformity with the objectives of the Plan
under such rules as the Board of Directors of NPB may establish.


(b)           Any decision made or action taken by the Board of Directors of NPB
or the Committee arising out of, or in connection with the administration,
interpretation, and effect of the Plan shall be at their absolute discretion and
shall be conclusive and binding on all parties.


(c)           The members of the Committee and the members of the Board of
Directors of NPB shall not be liable for any act or action, whether of omission
or commission, made in connection with the interpretation and administration of
the Plan and which results in a loss, damage, expense or depreciation, except
when due to their own gross negligence or willful misconduct.
 
 

--------------------------------------------------------------------------------


 
9.           Amendment and Termination.


NPB reserves the right to amend the Plan from time to time and to terminate the
Plan at any time. All amendments, including any amendment to terminate the Plan,
shall be adopted by the Board of Directors of NPB.


10.           Change in Control or Ownership.


(a)           If a Change in Control or Ownership shall occur before the last
day of the Plan Year, any Awards issued with respect to that Plan Year shall be
prorated by multiplication by a fraction, the numerator of which is the number
of days that have elapsed from and including the first day of the Plan Year
through and including the day immediately preceding the date on which such
Change in Control or Ownership occurred and the denominator of which is 365 or
366, depending on the number of days in the entire Plan Year.  Each
Participant’s Matching Deferral for such Plan Year shall be included in the
Participant’s Matching Deferral Account and shall be credited with the
additional amount provided for under subparagraph 10(b).  The Cash Award and
Matching Deferral for such partial Plan Year, including the additional amount
credited under subparagraph 10(b), shall be paid within the time set under
subparagraph 10(c).


(b)           If a Change in Control or Ownership shall occur, each
Participant's Matching Deferral Account shall be credited, as of the day
immediately preceding the date on which such Change in Control or Ownership
occurred, with additional amounts as follows: An amount equal to each Plan Year
Balance (being the amount of the Matching Deferral as increased by interest
through the close of the quarter preceding the Change in Control or Ownership)
shall be credited by the Employer to such Participant's Matching Deferral
Account (such additional amounts are referred to herein as "Change in Control
Matching Contributions").


(c) If a Change in Control or Ownership shall occur, the Employer shall pay each
Participant a cash amount equal to the total amounts credited, as of the date
such Change in Control or Ownership occurred, to (i) such Participant's Matching
Deferral Account (including all Change in Control Matching Contributions made
pursuant to subparagraph (b) hereof) and (ii) such Participant's Individual Tax
Deferral Account, if any, within thirty (30) days of the Change in Control or
Ownership.


11.           Transition Rule.


The Plan as amended and restated herein shall apply to all Awards made under the
Plan and amounts deferred under the Plan, including Awards and deferrals made
prior to January 1, 2007.


12.           Compliance Rules.


(a)           Notwithstanding any provision of the Plan to the contrary, if any
portion of any Cash Award held in a Tax Deferral Account becomes payable  on
account of the Participant's separation from service and the Committee
determines that such Participant is a "specified employee", payment of any
amount due during the first six calendar months following the Participant’s
separation from service shall be deferred until the first day of the calendar
month that is at least six full months after the Participant's separation from
service.  The term “specified employee” means a Participant who, as of the date
of separation from service, is a “key employee” of NPB or an Affiliate.  A
Participant is a “key employee” if the Participant meets the requirements of
section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding section 416(i)(5)) at any time
during the twelve-month period ending on a December 31st.  If a Participant is a
“key employee” on that date, the Participant is treated as such and therefore as
a “specified employee” for the entire twelve-month period beginning on the April
1st following the December 31st as of which key employee status is determined.
 
 

--------------------------------------------------------------------------------


 
 
(b)           Notwithstanding any provision of the Plan as heretofore effective,
no Participant shall be permitted to make an election (i) to defer any Cash
Award other than the Participant's initial election with respect to a Cash Award
or (ii) to defer any Matching Deferral beyond the automatic deferral period.
 
(c)           An election to defer a Cash Award shall be irrevocable.


(d)           An election with respect to the mode or time of payment of a
deferred Cash Award shall be irrevocable.


13.           Miscellaneous Provisions.


(a)           The Plan does not constitute a contract of employment, and
participation in the Plan shall not give any Participant the right to be
retained in the service of NPB or an Affiliate or any right or claim to a
benefit under the Plan unless such right or claim has specifically accrued under
the terms of this Plan.
 
(b)           NPB or an Affiliate reserves the right to withhold from the gross
amount any amounts payable hereunder, amounts it determines are required to be
withheld to satisfy applicable federal, state or local income or payroll tax
requirements


(c)           The captions of the several paragraphs and subparagraphs of this
Plan are inserted for convenience of reference only and shall not be considered
in the construction hereof.


(d)           Whenever any word is used herein in the singular form, it shall be
construed as though it were used in the plural form, as the context requires,
and vice versa.


(e)           A masculine, feminine or neuter pronoun, whenever used herein,
shall be construed to include all genders as the context requires.


(f)           This Plan may be executed in any number of counterparts, each of
which shall be deemed one and the same instrument which may be sufficiently
evidenced by any one counterpart.


(g)       Except to the extent pre-empted by federal law, this Plan shall be
construed, administered, and enforced in accordance with the domestic internal
law of the Commonwealth of Pennsylvania.
 
(h)           The Board of Directors of NPB or its Compensation Committee may
adjust the financial targets and/or awards generated under this Plan for
extraordinary gains and losses or otherwise to best reflect the overall
interests of the shareholders.


(i)           The Board of Directors of NPB or its Compensation Committee may
amend or terminate this Plan at any time.  No termination or amendment may
adversely affect the accrued rights or benefits of any Participant under the
Plan.
 
 

--------------------------------------------------------------------------------



 
SCHEDULE A




Participants for the __________ Plan Year consist of Categories
___________________.


It is anticipated that the following named persons will meet the eligibility
requirements for participation as of December 31, _________.


Named participants are classified accordingly:


CATEGORY A (___ persons) (name and grade level)




CATEGORY B (____ persons) (name and grade level)




CATEGORY C (____ persons) (name and grade level)


[INSERT NAMES AND GRADE LEVELS]
 
 

--------------------------------------------------------------------------------






SCHEDULE B


NATIONAL PENN BANCSHARES, INC.


EXECUTIVE INCENTIVE PLAN


_______ PERFORMANCE GOALS AND AWARD SCHEDULE


[SUBJECT TO CHANGE]


Awards pursuant to the Plan will not be made unless the internal and external
performance goals set forth below are met.


 
Company Portion
 
(Yr.) Earnings Per Share
 

 

                             
Threshold
   
Market
Target
   
NPB Target
   
Optimum
      $     $     $     $   Category      % of Base Salary                     
                                       
A
    20 %     40 %     50 %     60 %
B
    15 %     27.5 %     33.8 %     40 %
C
    12 %     20 %     24 %     28 %                                  
Individual Portion 
                                All      0-20 %     
0%-20
%     
0%-20
%     
0%-20
%
                                 



Parameters:
 
q  
No Awards will be paid for performance under threshold.

 
q  
An Individual Award Fund equal to 20% of the total Performance Goal portion of
the Cash Award is available for distribution to individuals for individual
performance.  These individual additional awards may not exceed 20% of the
participant’s base pay (except for Category A which is capped at 20% of NPB
performance award amount).

 
q  
Cash Awards for performance between threshold and target and target and optimum
will be interpolated.

 
q  
Performance above optimum will result in awards interpolated at one half the
rate of increase between target and optimum.

 
q  
A participant must be continued to be employed through award payment date to
receive an award.

 
q  
The Committee in its sole discretion may determine that an individual
participant’s performance is not satisfactory for a Plan Year and that such
participant will not receive any award under this Plan for such Plan Year.



Individual Matching Account – For _____ (yr.) the Individual Matching Deferral
Account will be established at  _____% of each individual’s Cash Award
(inclusive of any elective deferral from that award) as determined above.
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE C


NATIONAL PENN BANCSHARES, INC.
EXECUTIVE INCENTIVE PLAN
DEFERRAL ELECTION LETTER




TO THE COMMITTEE:


In accordance with the National Penn Bancshares, Inc. Executive Incentive Plan,
as amended and restated in 2007, I hereby request to defer receipt of that
portion of any Cash Award  earned by me (to the extent provided in Paragraph 2
below) for services rendered as an eligible Participant in the Plan during the
calendar year specified below. This election shall be governed by all of the
provisions of the Plan.


1.  
This request shall be effective beginning with calendar year _________.



2.  
This request shall apply to ________________________ of my Cash
Award.    (Expressed as "all" or a designated dollar or percentage limitation.)



3.  
My deferred Cash Award and the interest thereon shall become payable as provided
in item #4 below following the date I retire or otherwise cease have a
separation from service with NPB or an Affiliate of NPB unless subject to a
six-month delay following my separation from service as provided for in
subparagraph 12(a) of the Plan.



4.  
I irrevocably elect that, when payable, my deferred Cash Award and the interest
thereon shall be paid to me as indicated below:



 (       )                      In one lump sum during the month of January
following my retirement or separation from service.


(        )                      In a series of five annual installments payable
during each of the five consecutive months of January following my retirement or
separation from service.


(        )                      In a series of ten annual installments payable
during each of the ten consecutive months of January following my retirement or
separation from service.


I agree that such terms and conditions shall be binding upon my beneficiaries,
distributees, and personal representatives.


Unless noted below, my beneficiaries shall be the same as designated for my
group life insurance.



____________________________
____________________________________________
Date
Signature of Participant
         
Approved By:
       
____________________________
____________________________________________
Date
Signature of the Chairman of the Committee




--------------------------------------------------------------------------------